Title: To George Washington from Henry Knox, 5 January 1781
From: Knox, Henry
To: Washington, George


                        
                            Park of Artillery 5 January 1781
                        
                        Ordnance and Military Stores necessary for the campaign of 1781
                        Muskets of the latest and most approved construction in Europe, complete with iron ramrods, bayonets,
                            scabbards and belts25000.Gun worms, brushes and wires, and screw drivers—of each species30000Cartridge boxes it is presumed may be easily made in America.Flints of the best kind250000Swords for the non commissioned of the artillery and infantry, short cut and thrust good blades, with black
                            beltssteel mounted1800  yellow do200Ditto for the officers, of a superior sort, with decent beltssteel mounted1800  yellow do200Dragoon Swords, of a good quality,  steel mounted1000Ditto—for Officersdo200Pistols for light dragoons—pairs1000Ditto for Officers—of a better sort—pairs200Blue Silk for regimental colors    yard wide } Yds600Leadpounds600000PowderFor the musket or infantry service—barrells of  100 pounds each1500For the service of the artillery—barrells4500Flannel for the cartridges of the field artilleryyards2000

                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Artillery proper for a siege.
                        6 13 inch mortars} These may be brass or iron,  tab there being but
                            little   difference in the weight of  battering cannon of these  calibres. If iron the metal   ought to be excellent.3024 pounders2018do20Brass Howitzers 8 inch.}
                        
                        The above calibres supposed to be English measure.
                        The carriages made in America are equal to any imported, but it will take much time to make them. The cost of
                            the carriages in Europe, exclusive of the freight, will be as much as the cost of iron cannon and mortars. If the cannon
                            are to be used the ensuing campaign they ought to be mounted on travelling carriages, if not, a great expence will be
                            saved by not importing the carriages. It would be unnecessary to import garrison carriages or implements. It would be
                            equally unnecessary to import shot or shells, as they are made in America to great perfection.
                        
                            H. Knox
                            Brigr Genl Artillery
                        
                    